OPINION OF THE COURT
Order affirmed, with costs, for the reasons stated in the opinion by Justice (now Judge) Vito J. Titone at the Appellate Division (106 AD2d 100), only insofar as the opinion holds that the intervening defendant, who purchased the property encumbered by the mortgage, is bound by a notice of pendency filed prior to the recording of his deed and the satisfaction of mortgage.
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander. Taking no part: Judge Titone.